 

AMENDED AND RESTATED GLOBAL GUARANTY AGREEMENT

 

This AMENDED AND RESTATED GLOBAL GUARANTY AGREEMENT (the “Guaranty”) is made as
of May 10, 2018, by and among SOLIS TEK INC. (“S-Tek”), a California
corporation, SOLIS TEK EAST CORPORATION (“S-East”), a New Jersey corporation,
and ZELDA HORTICULTURE, INC. (“Zelda”), a California corporation (S-Tek, S-East
and Zelda are collectively referred to as the “Guarantors”), in favor of YA II
PN, LTD. (the “Investor”) with respect to all obligations of SOLIS TEK INC. (the
“Company”), a Nevada corporation, owes to the Investor. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the
Securities Purchase Agreement (as defined below). This Guaranty amends and
restates that certain Global Guaranty Agreement dated as of November 8, 2017
among the Guarantors and the Investor.

 

RECITALS

 

WHEREAS, the Company and the Investor are entering into a Securities Purchase
Agreement (the “Securities Purchase Agreement”) of even date herewith pursuant
to which the Company has agreed, upon the terms and subject to the conditions of
the Securities Purchase Agreement, to issue and sell to the Investor (i) 500,000
shares of the Company’s Common Stock, (ii) warrants (the “Warrants”) to purchase
7.5 million shares of the Company’s Common Stock (as exercised, the “Warrant
Shares”), and (iii) a Secured Promissory Note (the “Note”) in the original
principal amount of $1.5 million. Capitalized terms not defined herein shall
have the meaning ascribed to them in the Securities Purchase Agreement;

 

WHEREAS, each Guarantor is a wholly-owned subsidiary of the Company. Each
Guarantor will benefit, directly or indirectly, from the Company entering into
the Securities Purchase Agreement and other Transaction Documents; and

 

WHEREAS, it is a condition of the Securities Purchase Agreement and the
Investor’s obligation to enter into the transactions set forth in the Securities
Purchase Agreement that the Guarantors jointly and severally guaranty the
payment and performance of all of the Company’s obligations under the Securities
Purchase Agreement, the Note and all other Transaction Documents. The Investor
is only willing to enter into the Securities Purchase Agreement and consummate
the transactions set forth therein if each Guarantor jointly and severally
agrees to execute and deliver to the Investor this Guaranty.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Guarantor covenants and agrees as
follows:

 

1. Guaranty of Payment and Performance. Each Guarantor, jointly and severally,
hereby guarantees to the Investor the full, prompt and unconditional payment
when due (whether at maturity, by acceleration or otherwise), and the
performance, of all liabilities, agreements and other obligations of the Company
to the Investor, whether direct or indirect, absolute or contingent, due or to
become due, secured or unsecured, now existing or hereafter arising or acquired
(whether by way of discount, letter of credit, lease, loan, or otherwise),
together with all interest and costs of collection, compromise or enforcement,
including without limitation reasonable attorneys’ fees, incurred with respect
to any such obligations or this Guaranty, or with respect to a proceeding under
the federal bankruptcy laws or any insolvency, receivership, arrangement or
reorganization law or an assignment for the benefit of the Investor concerning
Company or any Guarantor, together with interest on all such costs of
collection, compromise or enforcement from the date arising (including without
limitation all amounts due and owing under the Note) (all the foregoing,
collectively, the “Obligations”). This Guaranty is an absolute, unconditional
and continuing guaranty of the full and punctual payment and performance of the
Obligations and not of their collectability only and is in no way conditioned
upon any requirement that the Investor first attempt to collect any of the
Obligations from the Company or resort to any security or other means of
obtaining their payment. Should the Company default in the payment or
performance of any of the Obligations, the obligations of any Guarantor
hereunder shall become immediately due and payable to the Investor, without
demand or notice of any nature, all of which are expressly waived by each
Guarantor.

 

 

 

 

2. Unlimited Guaranty. The liability of each Guarantor hereunder shall be
unlimited.

 

3. Waivers by each Guarantor; the Investor’s Freedom to Act. Each Guarantor
hereby agrees that the Obligations will be paid and performed strictly in
accordance with their terms regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Investor with respect thereto. Each Guarantor waives presentment,
demand, protest, notice of acceptance, notice of Obligations incurred and all
other notices of any kind, all defenses that may be available by virtue of any
valuation, stay, moratorium law or other similar law now or hereafter in effect,
any right to require the marshalling of assets of the Company, and all
suretyship defenses generally. Without limiting the generality of the foregoing,
each Guarantor agrees to the provisions of any instrument evidencing, securing
or otherwise executed in connection with any Obligation and agrees that the
obligations of each Guarantor hereunder shall not be released or discharged, in
whole or in part, or otherwise affected by (i) the failure of the Investor to
assert any claim or demand or to enforce any right or remedy against the
Company; (ii) any extensions or renewals of, or alteration of the terms of, any
Obligation or any portion thereof; (iii) any rescissions, waivers, amendments or
modifications of any of the terms or provisions of any agreement evidencing,
securing or otherwise executed in connection with any Obligation; (iv) the
substitution or release of any entity primarily or secondarily liable for any
Obligation; (v) the adequacy of any rights the the Investor may have against any
collateral or other means of obtaining repayment of the Obligations; (vi) the
impairment of any collateral securing the Obligations, including without
limitation the failure to perfect or preserve any rights the Investor might have
in such collateral or the substitution, exchange, surrender, release, loss or
destruction of any such collateral; (vii) failure to obtain or maintain a right
of contribution for the benefit of each Guarantor; (viii) errors or omissions in
connection with the Investor’s administration of the Obligations (except
behavior constituting bad faith); or (ix) any other act or omission that might
in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a release or discharge of any Guarantor, all of which may be done
without notice to any Guarantor.

 

4. Unenforceability of Obligations Against Company. If for any reason the
Company is under no legal obligation to discharge any of the Obligations, or if
any of the Obligations have become irrecoverable from the Company by operation
of law or for any other reason, this Guaranty shall nevertheless be binding on
each Guarantor to the same extent as if each Guarantor at all times had been the
principal obligor on all such Obligations. In the event that acceleration of the
time for payment of the Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Company, or for any other reason, all such amounts
otherwise subject to acceleration under the terms of any agreement evidencing,
securing or otherwise executed in connection with any Obligation shall be
immediately due and payable by each Guarantor.

 

2

 

 

5. Subrogation; Subordination. Until the payment and performance in full of all
Obligations and any and all obligations of the Company to the Investor, no
Guarantor shall exercise any rights against the Company arising as a result of
payment by each Guarantor hereunder, by way of subrogation or otherwise, and
will not prove any claim in competition with the Investor in respect of any
payment hereunder in bankruptcy or insolvency proceedings of any nature; each
Guarantor will not claim any set-off or counterclaim against the Company in
respect of any liability of each Guarantor to the Company; and each Guarantor
waives any benefit of and any right to participate in any collateral that may be
held by the Investor. The payment of any amounts due with respect to any
indebtedness of the Company now or hereafter held by each Guarantor is hereby
subordinated to the prior payment in full of the Obligations. Each Guarantor
agrees that after the occurrence of any default in the payment or performance of
the Obligations, each Guarantor will not demand, sue for or otherwise attempt to
collect any such indebtedness of the Company to any Guarantor until the
Obligations shall have been paid in full. If, notwithstanding the foregoing
sentence, any Guarantor shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
any Guarantor as trustee for the Investor and be paid over to the Investor on
account of the Obligations without affecting in any manner the liability of any
Guarantor under the other provisions of this Guaranty.

 

6. Termination; Reinstatement. This Guaranty is irrevocable and shall continue
without limit of time. This Guaranty shall be reinstated if at any time any
payment made or value received with respect to an Obligation is rescinded or
must otherwise be returned by the Investor upon the insolvency, bankruptcy or
reorganization of the Company, or otherwise, all as though such payment had not
been made or value received.

 

7. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Investor and the Investor’s shareholders, officers, directors, agents,
successors and assigns.

 

8. Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by each Guarantor therefrom shall be
effective unless the same shall be in writing and signed by the Investor. No
failure on the part of the Investor to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.

 

3

 

 

9. Notices. All notices and other communications called for hereunder shall be
made in writing and, unless otherwise specifically provided herein, shall be
deemed to have been duly made or given in accordance with the notice provisions
set forth in the Securities Purchase Agreement.

 

10. Governing Law; Consent to Jurisdiction. TO INDUCE THE INVESTOR TO CONSUMMATE
THE TRANSACTIONS SET FORTH IN THE SECURITIES PURCHASE AGREEMENT, THE GUARANTORS
IRREVOCABLY AGREE THAT ANY DISPUTE ARISING UNDER, RELATING TO, OR IN CONNECTION
WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY MATTER WHICH IS
THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT ANY OTHER TRANSACTION DOCUMENT
(WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF CONTRACT OR TORT) SHALL BE
SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE SUPERIOR COURT OF THE
STATE OF NEW JERSEY SITTING IN UNION COUNTY NEW JERSEY AND THE FEDERAL DISTRICT
COURT FOR THE DISTRICT OF NEW JERSEY SITTING IN NEWARK NEW JERSEY; PROVIDED,
HOWEVER, INVESTOR MAY, AT ITS SOLE OPTION, ELECT TO BRING ANY ACTION IN ANY
OTHER JURISDICTION. THIS PROVISION IS INTENDED TO BE A “MANDATORY” FORUM
SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED CONSISTENT WITH NEW JERSEY LAW.
EACH GUARANTOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY
STATE OR FEDERAL COURT HAVING ITS SITUS IN SAID COUNTY, AND WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS. EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS AND CONSENT THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO EACH GUARANTOR AS SET
FORTH HEREIN IN THE MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR
OTHERWISE.

 

4

 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as a sealed instrument as of the date appearing on page one.

 

  SOLIS TEK INC., a California corporation         By:
                               Name:     Title:           SOLIS TEK EAST
CORPORATION, a New Jersey corporation         By:     Name:     Title:          
ZELDA HORTICULTURE INC., a California corporation         By:     Name:    
Title:           Address:        

 

5

 

